Case 2:19-cv-05702-PA-AFM Document 15 Filed 08/26/19 Page 1 of 4 Page ID #:39



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Amanda Stovall
12
13                            UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15                                 WESTERN DIVISION
16
     Amanda Stovall,                         Case No.: 2:19-cv-05702-PA-AFM
17
                      Plaintiff,             NOTICE OF DISMISSAL
18
19         vs.
20
   Westlake Portfolio Management, LLC aka
21 Westlake Financial Services,
22
                  Defendant.
23
24
25
26
27
28
     2:19-cv-05702-PA-AFM                                        NOTICE OF DISMISSAL
Case 2:19-cv-05702-PA-AFM Document 15 Filed 08/26/19 Page 2 of 4 Page ID #:40



 1               NOTICE OF WITHDRAWAL OF COMPLAINT AND
 2             VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
                          PURSUANT TO RULE 41(a)
 3
 4
                   Amanda Stovall (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws
 5
     the complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed.
 6
     R. Civ. P. 41(a)(1)(A)(i).
 7
 8                                              By: /s/ Trinette G. Kent
 9                                              Trinette G. Kent, Esq.
                                                Lemberg Law, LLC
10                                              Attorney for Plaintiff, Amanda Stovall
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     2:19-cv-05702-PA-AFM                                                NOTICE OF DISMISSAL
Case 2:19-cv-05702-PA-AFM Document 15 Filed 08/26/19 Page 3 of 4 Page ID #:41



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On August 26, 2019, I served a true copy of
 5 foregoing document(s): VOLUNTARY WITHDRAWAL.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant Westlake
 8 certify that on August 26, 2019, a copy of Portfolio Management, LLC aka
   the foregoing document was filed              Westlake Financial Services
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16
            I am readily familiar with the firm's practice of collection and processing
17
18 correspondence for mailing. Under that practice it would be deposited with the U.S.
19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
   course of business. I am aware that on motion of the party served, service is presumed
21
22 invalid if postal cancellation date or postage meter date is more than one day after the
23 date of deposit for mailing in affidavit.
24
         I hereby certify that I am employed in the office of a member of the Bar of this
25
26 Court at whose direction the service was made.
27          Executed on August 26, 2019.
28
                                                 3
     2:19-cv-05702-PA-AFM                                                 NOTICE OF DISMISSAL
Case 2:19-cv-05702-PA-AFM Document 15 Filed 08/26/19 Page 4 of 4 Page ID #:42



 1
 2                                         By: /s/ Trinette G. Kent
                                           Trinette G. Kent, Esq.
 3                                         Lemberg Law, LLC
 4                                         Attorney for Plaintiff, Amanda Stovall

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
     2:19-cv-05702-PA-AFM                                          NOTICE OF DISMISSAL
